DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5” has been used to designate both the knob slot (Figure 5) and the set screw hole (Figure 7).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The Specification is missing a - -  Brief Description of the Drawings - -  heading and section. See MPEP § 608.01(f). This section should provide a reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Firstly, it is unclear if the Applicant intends to claim - - device - - instead of “devise”, in claims 3, 7, 9 and 11, and “devised” in claim 10. The use of the term “devise” is currently indefinite  within the scope of the invention, given it means to plan and does not fit as a mechanical element as currently claimed.
Secondly, please be aware of the punctuation used (i.e. periods where commas should be used and semicolons where commas should be used . For example, “A string musical instrument as in claim 1.”, should use a comma - - , - -  and not a period “.”; while “made of any type of material; that can temporarily prevent”, “the ability to lock; temporarily; the pickup selector switch”, and “mounted with a parallel path of travel; to said stringed instrument  pickup selector switch; capable of temporarily locking said switch; into any of its available selections”,  should use a commas - - , - - instead of a semi colons “;”. Please see the claims of the references cited in the Notice of References Cited, provided by the Examiner, for examples of proper claim language and structure.
Thirdly, claim 11 contains the trademark/trade name Velcro.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a fastening means and, accordingly, the identification/description is indefinite. Consider instead the term - - hook and loop fastener - - .
Further, it has been held that the recitation that an element is "capable of" performing a function, has the “capability to” perform a function, or has the “ability to” perform a function, is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. See recitations in claims 6, 7 and 9-11.
Still further, claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Lastly, the claims are replete with antecedent basis issues.
Claim 1 recites the limitation "the upper boundary" in line 2.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of an upper boundary.
Similarly, in line 4, “fingerboard” is recited, with no previous mention of a fingerboard in the claim. Consider - - a - -  while introducing a new element (i.e. a fingerboard).
Claim 2 recites the limitation "said switch" in line 2.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of merely a switch, only a “pickup selector switch locking mechanism”.
Claim 3 recites the limitation "the pickup selector switch" in line 2.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of a pickup selector switch in preceding claim 1.
Claim 4 recites the limitations "the existing said pickup selector switch mounting fasteners" and “said stringed instrument body face”.  There is insufficient antecedent basis for these limitations in the claim, given there is no mention of said elements in preceding claim 1.
Further in claim 4, the recitation of “the method of mounting” is indefinite, given its lack of antecedent basis (i.e. no previous mention of a method of mounting) and for the fact that a method claimed within an apparatus is indefinite; the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.
Claim 6 recites the limitation "the electromagnetic pickup selector switch" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of an electromagnetic pickup selector switch in preceding claim 1.
Claim 6 further recites the limitation "the musicians body" in line 4.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of a musician or their body. Still further, grammatically “musicians body” should be - -  musician’s body - - 
As for claim 7, the recitation “fitted in proximity to pickup selector switch” should is indefinite. There is no previous mention of a pickup selector switch in preceding claim 1, therefore the element should be introduced with - - a - - . 
Claim 8 recites the limitation "the available pickup combination locations" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of available pickup combination locations in preceding claim 1.
Further in claim 8, “temporarily lock said switch into anyone of the available pickup combination locations” is indefinite. The recitation “into anyone of the” should be - - into any one of the - - . The recitation “said switch” is indefinite given it is unclear to which switch it refers. Please clarify if “said switch” refers to the controlling switch previous recited in claim 8, or the pickup selector switch recited throughout the claims. If “said switch” is intended as the pickup selector switch then antecedent basis issues arise, given there is no previous mention of a pickup selector switch in preceding claim 1. Please amend the term to clarify the specific switch referred. 
Claim 9 recites the limitations "the player", “the pickup selector switch”, and “the available positions”.  There is insufficient antecedent basis for these limitations in the claim, given there is no previous mention of said elements in preceding claim 1.
Claim 10 recites the limitations “said stringed instrument pickup selector switch" and “its available selections of pickup combinations”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites the limitation "the pickup selector switch" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the US patent application publication to Misko et al. (US 2021/0358463) (effective filing date 05/18/2020).
In terms of claim 1, only that which is well known in the art is claimed. Claim 1 recites all known elements which make up an electronic stringed instrument. Misko et al. shows a standard electronic stringed instrument, as claimed, in Figure 1.
As for claim 2, Misko et al. teaches a locking mechanism for a pickup selector switch, which is retrofit and prevents dislodgement by inadvertent contact (see paragraphs [0009], [0010], [0044] and beginning of [0054]).
As for claim 3, Misko et al. teaches the ability to use any suitable material (see paragraph [0043]), and again teaches preventing movement of a pickup selector switch (see reference cited in claim 2).
As for claim 4, Misko et al. teaches using existing hardware to mount the device (see paragraphs [0009] and [0044]).
As for claim 5, Misko et al. teaches multiple structural embodiments (see Figures 2A-10).
As for claim 6, Misko et al teaches multiple available switch positions and again the ability to prevent movement or dislodgement (see Figures 2A-10 and paragraphs cited above in claim 2).
As for claim 7, Misko et al. again teaches a retro fit device for securing movement of a pickup selector switch (see references cited above in claim 2).
As for claims 8 and 9, Misko et al. again shows multiple switch locations or positions (see Figures 2A-10), and the ability to lock the switch in one of said positions (see references cited above in claim 2).
As for claim 10, Misko et al. teaches a locking device having a substantially parallel path for travel, with multiple locking positions (see Figures 2A-10, references cited above in claim 2, and paragraphs [0050] and [0053]).
As for claim 11, Misko et al. teaches the use of multiple fastening means (see paragraph [0042]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited provided by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        07/22/2022